OPINION OF THE COURT
Per Curiam.
In this proceeding the Special Referee sustained the charge of professional misconduct alleged against the respondent. The petitioner has moved to confirm the report of the Special *335Referee and the respondent has submitted an affirmation in response thereto.
The charge against the respondent alleged that the respondent was convicted of a serious crime as defined in Judiciary Law §90 (4) (d). Specifically, on or about May 18, 1990, the respondent pleaded guilty to two counts of violating New York Tax Law § 1801 (a) (tax evasion).
After reviewing all of the evidence, we are in agreement with the report of the Special Referee sustaining the charge of professional misconduct. The respondent is guilty of the misconduct outlined above. Accordingly, the petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have considered the respondent’s previously unblemished record and the mitigating factors advanced by the respondent. Accordingly, the respondent is censured for his professional misconduct.
Balletta, J. P., Rosenblatt, Miller, O’Brien and Copertino, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Andrew S. Fisher, is hereby censured for his professional misconduct.